Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 20, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160543(50)(51)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  DORIS COLLINS, and all others similarly                                                              Richard H. Bernstein
  situated, ROBIN PLEASANT, JASON PHINSEE,                                                             Elizabeth T. Clement
  LEE MCDONALD, and CONLEY COLLISION,                                                                  Megan K. Cavanagh,
                                                                                                                        Justices
  INC.,
               Plaintiffs-Appellees,
                                                                    SC: 160543
  v                                                                 COA: 340338
                                                                    Genesee CC: 16-106077-CZ
  CITY OF FLINT,
             Defendant-Appellant.
  _______________________________________/

          On order of the Chief Justice, the motions of the Michigan Municipal League to file
  a brief amicus curiae and to extend the time for doing so are GRANTED. The amicus brief
  will be accepted for filing if submitted on or before January 16, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 20, 2019

                                                                               Clerk